—In an action by the assignees of no-fault claims for reimbursement of medical bills to recover unpaid no-fault benefits, the plaintiff New York and Presbyterian Hospital appeals from so much of an order of the Supreme Court, Nassau County (Carter, J.), dated October 26, 2001, as denied that branch of its motion which was for summary judgment.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion of the plaintiff New York and Presbyterian Hospital which was for summary judgment is granted, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment in favor of that plaintiff and against the defendants in the principal sum of $52,557.80, plus appropriate statutory interest and attorney fees.
The defendants failed to reject the claim of the plaintiff New York and Presbyterian Hospital for payment of no-fault benefits within the 30-day period prescribed by Insurance Law § 5106 (a) and 11 NYCRR 65.15 (g) (3). Under the circumstances, the defendants are precluded from disclaiming coverage (see Presbyterian Hosp. in City of N.Y. v Maryland Cas. Co., 90 NY2d 274, 281; Presbyterian Hosp. in City of N.Y. v Maryland Cas. Co., 226 AD2d 613, 614; Presbyterian Hosp. in City of N.Y. v Aetna Cas. & Sur. Co., 233 AD2d 431). Thus, that branch of the motion of the plaintiff New York and Presbyterian Hospital which was for summary judgment should have been granted.
The defendants’ contention that they are not precluded due to the language of 11 NYCRR 65.15 (g) (5) is without merit. There is nothing in that subsection which extends the 30-day limit (see Presbyterian Hosp. in City of N.Y. v Maryland Cas. Co., supra). Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.